DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  “a polarize” should probably be “a polarizer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 7-8, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara et al. (US 2013/0044282)
Regarding claim 5:
Kuwabara discloses:
A display apparatus, comprising: 
a panel (paragraph 35: “display,” e.g. as shown in Fig. 2); and 
a polarizer, disposed on the panel (e.g., Fig. 2: POL, or Fig. 6: PVA).
a filter film, disposed on the panel (paragraph 61), wherein a transmittance of the filter film in a wavelength range from 380 nm to 420 nm is less than 100% (seen in Fig. 16). 
wherein the transmittance of the filter film in a wavelength range from 380 nm to 420 nm is less than 25% (clear from Fig. 16).
 (seen in Fig. 16).
Regarding claims 7:
Kuwabara discloses:
wherein the transmittance of the filter film in a wavelength range from 380 nm to 420 nm is less than 10% (although Kuwabara doesn’t show the 10% level explicitly this appears to be shown in Fig. 16).
Regarding claim 8:
Kubara discloses:
wherein the filter film is an inorganic multilayer film or an organic film having a short-wave absorbent (paragraph 61).
Regarding claim 11:
Kuwabara discloses:
a transparency adhesive layer, wherein the transparency adhesive layer is disposed between the filter film and the panel (as follows from Fig. 7, the multilayer stack can be on top of the flexible glass. The adhesive isn’t shown here but it is below the glass as per the embodiments of Figs. 5-6).
Regarding claim 12:
Kuwabara discloses:
a protective cover, wherein the filter film is disposed between the polarizer and the protective cover (Fig. 5: flexible glass; the polarizer is PVA; in this embodiment of Kuwabara the filter film is the UV absorber).
Regarding claim 13:
Kuwabara discloses:
a protective cover, wherein the filter film is disposed on the protective cover (as shown in Fig. 7).
Regarding claim 14:
Kuwabara discloses:
a transparency adhesive layer and a protective cover, wherein the transparency adhesive layer is disposed between the polarizer and the protective cover (e.g., Fig. 5, the adhesive 52 and the glass 50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. (US 2013/0044282) in view of Furusato (US 2011/0085233)
Regarding claim 1:
	Kuwabara discloses:
A display apparatus, comprising: 
a panel (paragraph 35: “display,” e.g. as shown in Fig. 2); and 
a filter film, disposed on the panel (paragraph 61), 
wherein the filter film is an inorganic multilayer film (paragraph 61: it can be made from “inorganic materials”), wherein a transmittance of the filter film in a wavelength range from 380 nm to 420 nm is less than 100% (seen in Fig. 16).
Kuwabara does not disclose:
“wherein a resistance of the filter film is between 103 ohm/sq and 1010 ohm/sq”
(note that Kuwabara does disclose it may have an antistatic coating in, e.g., paragraph 59, but Kuwabara doesn’t give any specific numbers for the resistance)
Furusato discloses:
wherein a resistance of the filter film is between 103 ohm/sq and 1010 ohm/sq (e.g., table 3: Example 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kuwabara the resistance taught by Furusato.
The rationale is as follows:
Kuwabara discloses an inorganic multilayer film and discloses it is antistatic, but does not give specific numbers. In very similar circumstance Furusato discloses an inorganic multilayer film (e.g., paragraph 160) and that its resistance falls within the claimed range. One of ordinary skill in the art could have picked appropriate materials to achieve this resistance with predictable results.
Regarding claim 2:
Kuwabara in view of Furusato discloses:
wherein the transmittance of the filter film in a wavelength range from 380 nm to 420 nm is less than 25% (clear from Kuwabara Fig. 16).
Regarding claim 3:
Kuwabara in view of Furusato discloses:
wherein the transmittance of the filter film in a wavelength range from 380 nm to 410 nm is less than 10% (although Kuwabara doesn’t show the 10% level explicitly this appears to be shown in Fig. 16).
Regarding claim 17:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 9-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Satake et al. (US 2004/0209007)
Regarding claim 9:
Kuwabara discloses a display apparatus as discussed above.
Kuwabara does not disclose:
“wherein the filter film is disposed between the panel and the polarizer.”
Satake discloses:
wherein the filter film is disposed between the panel and the polarizer (as per Satake Fig. 2: the polarizer is 5, the film is 2). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kuwabara the elements taught by Satake.
The rationale is as follows:
Kuwabara and Satake are directed to the same field of art.
Satake shows the filter film can be in a different place. One of ordinary skill in the art could easily have moved it to wherever worked best with predictable results.
Regarding claim 10:
Kuwabara in view of Satake discloses:
a transparency adhesive layer, wherein the filter film is disposed between the transparency adhesive layer and the panel (the adhesive layer is Satake Fig. 2: 3; there are two adhesive layers so one is in this position; the filter film is 2; where the release layer 4 is in the figure is where the panel is attached). 
Regarding claim 15:
Kuwabara, etc., discloses: 
wherein the filter film is disposed between the polarizer and the transparency adhesive layer (they are shown combined in Kuwabara Fig. 5 but using the structure of Satake as discussed earlier there are really separate adhesive and antistatic layers, perhaps with adhesive layers on both sides as per Satake Fig. 2).
Regarding claim 16:
Kuwabara, etc., discloses: 
wherein the filter film is disposed between the transparency adhesive layer and the protective cover (they are shown combined in Kuwabara Fig. 5 but using the structure of Satake as discussed earlier there are really separate adhesive and antistatic layers, perhaps with adhesive layers on both sides as per Satake Fig. 2).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Park et al. (US 2013/0044074)
Regarding claim 18:
Kuwabara discloses a display apparatus as discussed above.
Kuwabara in view of Schunk does not disclose:
“a first substrate and a driving layer, wherein the driving layer is disposed on the first substrate.”
 Park discloses:
a first substrate and a driving layer, wherein the driving layer is disposed on the first substrate (e.g., Fig. 5: top glass and touch drive electrode).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kuwabara the elements taught by Park.
The rationale is as follows:
Kuwabara and Park are directed to the same field of arty.
Kuwabara discloses a display but don’t provide many details. Park provides the necessary detail. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 19:
Kuwabara, etc., discloses:
wherein the driving layer comprises a touch signal line, a common line, and a touch electrode (Park Fig. 5: “touch drive electrode, where there can be common electrodes as per paragraph 22), and the touch electrode receives a common voltage provided by the common line during a display period and receives a voltage for touch detection provided by the touch signal line during the touch period (Park paragraphs 48, 54). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (US 2004/0209007) in view of Schunk et al. (US 2003/0080326) and further in view of Motegi (US 2019/0233616).
Regarding claim 5:
Satake discloses:
A display apparatus (it could be part of one, as per paragraph 86) comprising: 
a panel (as per paragraph 85: the liquid crystal display);
a polarizer, disposed on the panel (Satake Fig. 4: 5); and 
a filter film, disposed on the panel, wherein a resistance of the filter film is between 10.sup.3 ohm/sq and 10.sup.10 ohm/sq (table 1: example 1).
Satake does not disclose:
“a transmittance of the filter film in a wavelength range from 380 nm to 420 nm is less than 100%.”
However, Satake does disclose that uv absorbants can be added (paragraph 83) including benzophenol type compounds.
Schunk discloses:
a transmittance of the filter film in a wavelength range from 380 nm to 420 nm is less than 100% (seen in Fig. 1; it’s still below 100% by 420 nm as per, e.g., claim 7)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Satake the elements taught by Schunk.
The rationale is as follows:
Satake and Schunk are directed to the same field of art.
Satake already discloses uv absorbants such as benzophenol, but provides no specifics as to the specific wavelength properties. Schunk has just such an uv absorbant (e.g., paragraphs 19-20) and provides the necessary details. One of ordinary skill in the art could have included this with predictable results.
Satake in view of Schunk does not disclose:
“wherein the transmittance of the filter film in a wavelength range from 380 nm to 420 nm is less than 25%.”
Motegi discloses wherein the transmittance of the filter film in a wavelength range from 380 nm to 420 nm is less than 25% (e.g., as follows from the abstract, where the specifics at 420 nm are given in paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Satake in view of Schunk the element taught by Motegi.
The rationale is as follows:
Satake, Schunk, and Motegi are directed to the same or related fields of art.
Motegi discloses there is a demand to block light up to 420 nm (e.g., paragraphs 2-3) and uses a similar additive (abstract) to do so. One of ordinary skill in the art could have included this with predictable results.

Response to Arguments
Applicant's arguments filed 09 March 2022 have been fully considered but they are not persuasive.
Applicant’s amendment has overcome the 35 USC 112 rejections.
Applicant next argues (starting page 8) that Satake doesn’t disclose that the filter film is an inorganic multilayer film. Sure – this wasn’t required before. As a result of this amendment the grounds of rejection has been changed. Kuwabara does disclose an inorganic multilayer film in some embodiments.
Note the applicant does argue (on page 9) that Kuwabara doesn’t disclose such a film, but here applicant is pointing to a different embodiment of Kuwabara. Kuwabara has embodiments with organic films and embodiments that are a thin-film stack.
Applicant next argues (page 11) with the rejection of claim 5. This argument basically involves the wavelength range. Note first that due to the amendment, claim 5 has been rejected over Kuwabara in view of Furusato in order to address the subject matter of some dependent claims. Kuwabara does show the claimed transmittance.
But the prior rejection of claim 6 as unpatentable over Satake, Schunk, and Motegi remains as well. Anticipating Motegi would be brought in, applicant (still page 11) argues with it. The argument is that the resin in Motegi is not the same as in Satake and therefore this combination is unreasonable.
But Motegi uses the same kind of additive that Satake and Schunk uses – benzotriazole (Motegi: abstract; Satake: paragraph 83). It’s the additive that gives the UV absorbance. So already it is clear from Satake that this same additive is going to work. At that point it’s just a question of the doping levels and Motegi shows it’s easy enough to reach the claimed transmittance.
Therefore applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694